Case 2:19-bk-24804-VZ           Doc 728 Filed 05/08/20 Entered 05/08/20 17:09:45            Desc
                                 Main Document    Page 1 of 18

Mette H. Kurth (CA 187100/DE 6491)
FOX ROTHSCHILD LLP
919 North Market Street, Ste. 300
Wilmington, DE 19899-2323
Telephone: (302) 654-7444
Facsimile: (302) 656-8920
mkurth@foxrothschild.com
David R. Doyle (IL 6303215) (pro hac vice forthcoming)
FOX ROTHSCHILD LLP
321 North Clark Street, Ste. 1600
Chicago, IL 60654
Telephone: (312) 980-3864
Facsimile: (312) 517-9201
ddoyle@foxrothschild.com
Counsel for Zhejiang Zhongtai Chuangzhan
Enterprise Management Co., Ltd.
                          UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                                LOS ANGELES DIVISION
 In re:                                            Chapter 11
 YUETING JIA,                                      Case No. 2:19-bk-24804-VZ

                         Debtor.                   Hon. Vincent P. Zurzolo
                                                   AMENDED DECLARATION OF
                                                   DONGDONG PAN IN SUPPORT OF
                                                   OBJECTION OF ZHEJIANG
                                                   ZHONGTAI CHUANGZHAN
                                                   ENTERPRISE MANAGEMENT CO.,
                                                   LTD. TO CONFIRMATION OF
                                                   DEBTOR’S THIRD AMENDED PLAN
                                                   OF REORGANIZATION


          I, Dongdong Pan, pursuant to 28 U.S.C. § 1746, hereby depose and state under the penalty
of perjury as follows:
          1.     I am the Director of Asset Management at Zhejiang Zhongtai Chuangzhan
Enterprise Management Co., Ltd. (“CCZ Management”). In that capacity, I have authority to
submit this declaration on behalf of CCZ Management in support of the Objection of Zhejiang
Zhongtai Chuangzhan Enterprise Management Co., Ltd. to Conformation of Debtor’s Third

Amended Plan of Reorganization (the “Objection”) and have personal knowledge of the factual
allegations set forth herein.


110238483
Case 2:19-bk-24804-VZ         Doc 728 Filed 05/08/20 Entered 05/08/20 17:09:45           Desc
                               Main Document    Page 2 of 18


       2.      ZZC Management is a limited company incorporated in China on April 9, 2015.
ZZC Management specializes in equity investment, asset management, investment consulting,
consulting of corporate governance, etc.
       3.      In November 2016, ZZC Management, Beijing Branch of Bank of Nanjing (“Bank
of Nanjing”), and Beijing Dongfang Cheyun Information Technology Co., Ltd. (the “Obligor”),
entered into an Entrusted Loan Contract and Supplementary Agreement to Entrusted Loan
Contract (collectively, the “Loan Agreement”).
       4.      Pursuant to the Loan Agreement, ZZC Management entrusted the Bank of Nanjing

to loan RMB 1.4 billion to the Obligor (the “Loan”).
       5.      In connection with the Loan Agreement, on November 3, 2016, Letv Holdings
(Beijing) Co., Ltd., Yueting Jia (the “Debtor”) and his wife Wei Gan (collectively, the
“Guarantors”) entered into a Guaranty on Third-Party Unlimited Joint and Several Liability (the
“Guaranty”).
       6.      Under the Guaranty, if the Obligor defaulted or otherwise breached the Loan
Agreement, both ZZC Management and the Bank of Nanjing were entitled to obtain a certificate
enforcement from the Beijing Fangzheng Notary Public Office (the “Beijing Notary Public

Office”) and apply to a Chinese court for enforcement against the Guarantors to satisfy the
outstanding balance of the Loan.
       7.      Among other provisions, the Loan Agreement provided that a default would occur
upon an adverse change impacting the ability of either the Obligor or the Guarantors to perform
their obligations under the Loan Agreement and Guaranty. Upon default, the Bank of Nanjing had
the right to accelerate the maturity date of the Loan.
       8.      The Obligor subsequently defaulted under the Loan Agreement when the Shanghai
High People’s Court entered a judgment freezing the assets of the Guarantors, which were valued
at approximately RMB 1.23 billion.




                                                  2
                                                                                                                 ‘ κ⒓
                                                                                                        0乙 0乙    ∠ 9N
                                                                ·
                                                                tLHDnVN HtLⅡ Λvs         tLNVIJJV ll∶ 】
                                                                                                      [aH【       Ll:∶   ][nJ
                                                                                                         'edpelA\oU)l
  ,(u3o tseq eql ol ]cerroc pue enr er€ lutelJ JZZeW ul quoJ les slceJ oqlJo                      IIV     'VI
                'v llqF{xa   se olereq peqcsile sr   turul] JZZ ewJo,(doc lcerroc       pue enr}    v     'EI
                 '99'gLg'EIV',Ot$) rul€l3 ,$uereng rolqec eqtJo lunorue eql uI rolqec eq] tsureEe urelc
   poJncosun ue Surpess€ 'es€c ,(cldn:1ueq peuorldec-e^oqe                  eql ur (,,urrey3 JZZ,, eqi) [010002
   'o5i ure13] LulDlJ to too.r4 B petu luetue8euey,q JZZ '0202'91 frunuel                          ug      'aI
                                                                '(.,uno3 s,e1doe4 8urfteg,, eqr) uno3 s.eydoe6
   el€IpeluJelut      e 'oN Surheg eql ul        "roEpe16   eql pu€ 'ro8e8goT,q eql 6sJoluer€nC eql 'ro8rlqg
   eql lsureEe sEurpeeco.rd lueuacJoJue ur pellonur            sr lueure8euery                   JZZ 'tl
                                                    '(1lue:rnc
             '98'91,8'€lt'rgEg   se/vr   tueuecroJugJo otecgruef, eql,(q peuruuelep se urlelJ ,$uereng ueg
   Ie71,1   eq1 puu   rurelJ ,Quereng rotqeq eql Jo ecueleq eql'6102'71 ;eqolcA Jo                 sV      '0I
            'slqErr JollpeJc s,luarueSeuery    JZZ Eurzrlear ul peJlncul     sesuedxe II€ pue se8euep peleprnbr;
   'lsetelut snld 'ueo1 eqt Jo ecueleq ledrcurrd Surureruer eq] Jo lunoruu eql ur '"roEpe14 eqt
   pue ro8eEyohtr eqt '(,,urlelJ fluerung ueg            !eA11,, eq1)   ueg IelA pu€ (,,rululC ,Quereng rolqa6l,
   ol{l) Jotqec eq} Surpnlcur 'sJolueJeng eqt lsure8e (,,lueruecro;ugJo e}ecglileC,, eq1) lueruecrogue
  Jo el€cgryec e peJelue 'suorle8ell€ s(Juer.ue8eue4 JZZ olul uorle8rlsenur ue Eurlcnpuoc                           JoUP
  'ecgJo cllqnd ,fte1o11 Surireg eql'LIOZ'gZ KInf uO 'ec[JO cllqnd                 ,tre1o51   Eurfreg aq] ul '.ro8pe14
   eql puu "toEu8po6l eql 'sJolu?JenO eql 'ro8rlqg eql lsureE€ lueuecJoJue Jo elecurJtex e;o ,ft1ue
   ro; perlddu lueureEeuey4l JZZ'fuerteerEy ueo.J eql repun sqn€Jop eqlJo lqErl u1                          '6
         Main Document    Page 3 of 18
Desc    Doc 728 Filed 05/08/20 Entered 05/08/20 17:09:45                            Case 2:19-bk-24804-VZ
Case 2:19-bk-24804-VZ   Doc 728 Filed 05/08/20 Entered 05/08/20 17:09:45   Desc
                         Main Document    Page 4 of 18



                                  EXHIBIT A
                Case 2:19-bk-24804-VZ                     Doc 728 Filed 05/08/20 Entered 05/08/20 17:09:45                                            Desc
                                                           Main Document    Page 5 of 18
United States Bankruptcy Court for the Central District Of California - Los Angeles Division Your Mail ID is                        159209969

                                                                                                     For Court Use Only
 Name of Debtor: Yueting Jia                                                                         Claim Number:        0000020010

 Case Number:          19-24804                                                                      File Date:           01/15/2020 19:26:10



Proof of Claim (Official Form 410)
 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. With the exception of 503(b)(9),
 do not use this form to make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



                                                                                                                                                              04/19




Part 1:      Identify the Claim

1. Who is the current creditor?                                                 ZHEJIANG ZHONGTAI CHUANGZHAN ENTRS MGMT
Name of the current creditor (the person or entity to be paid for this claim): _______________________________________________________________________

Other names the creditor used with the debtor: _______________________________________________________________________________________________


2.      Has this claim been acquired from someone else?    □✔ No □ Yes.      From whom? ___________________________________________________________



3.      Where should notices and payments to the creditor be sent? Federal Rule of Bankruptcy Procedure (FRBP) 2002(g)
Where should notices to the creditor be sent?                                     Where should payments to the creditor be sent? (if different)

Name          ZHEJIANG ZHONGTAI CHUANGZHAN ENTRS MGMT
             ________________________________________________________              Name        ________________________________________________________

Address        29TH FLOOR, BLOCK T1,
              _______________________________________________________              Address     _______________________________________________________
               WANGJING POLY INTERNATIONAL PLAZA,
              _______________________________________________________                          _______________________________________________________
               CHAOYANG DISTRICT
              _______________________________________________________                          _______________________________________________________
              BEIJING
City          _______________________________________________________              City        _______________________________________________________
                                                    100102
State         ______________________      ZIP Code _______________________         State       ______________________        ZIP Code _______________________
                            CHINA
Country (if International): __________________________________________             Country (if International): __________________________________________
              008613672155721
Phone:       _______________________________________________________               Phone:     _______________________________________________________
              lovepanda360@163.com
Email:       _______________________________________________________               Email:     _______________________________________________________


4. Does this claim amend one already filed?                                        5. Do you know if anyone else has filed a proof of claim for this claim?
□✔ No                                                                              □✔ No
□ Yes.                                                                             □ Yes.
     Claim number on court claims register (if known) _____________________           Who made the earlier filing?

     Filed on ______________________________________________________                  _____________________________________________________________
                               MM / DD / YYYY

                                                                               Page 1 of 3
Part 2:       Case
            Give       2:19-bk-24804-VZ
                 Information                        Doc
                             About the Claim as of the    728
                                                       Date        Filed
                                                            the Case      05/08/20
                                                                     Was Filed                            Entered 05/08/20 17:09:45                          Desc
 6. Do you have any number you use to
                                                              Main Document                       Page 8.6 What
                                                                                                           of 18is the basis of the claim?
                                                7. How much is the claim?
    identify the debtor?                           307,413,875.86
                                                $_______________________________________
□
✔ No
                                                                                                        Examples: Goods sold, money loaned, lease, services performed,
                                                                                                        personal injury or wrongful death, or credit card. Attach redacted
□ Yes.                                          Does this amount include interest or other              copies of any documents supporting the claim required by Bankruptcy
Last 4 digits of the debtor’s account or any                                                            Rule 3001(c). Limit disclosing information that is entitled to privacy,
                                                charges?
number you use to identify the debtor:                                                                  such as health care information.

     ____ ____ ____ ___
                                                □ No
                                                □✔ Yes.   Attach statement itemizing interest, fees,
                                                                                                         Other Basis
                                                                                                        _________________________________________________________
                                                          expenses, or other charges required by
                                                          Bankruptcy Rule 3001(c)(2)(A).

9. Is all or part of the claim secured?                                  10. Is this claim based on a lease?         11. Is this claim subject to a right of setoff?
□
✔ No                                                                     □
                                                                         ✔ No                                        □
                                                                                                                     ✔ No
□ Yes.    The claim is secured by a lien on property.
                                                                         □ Yes. Amount necessary to cure             □ Yes. Identify the property:
                                                                         any default as of the date of petition.
Nature of property:
□ Real estate. If the claim is secured by the debtor’s principal         $_____________________________               ___________________________________________

residence, file a Mortgage Proof of Claim Attachment (official Form
410-A) with this Proof of Claim.
□ Motor vehicle                                                          12. Is all or part of the claim entitled to priority             A claim may be partly priority and
                                                                             under 11 U.S.C. § 507(a)?                                    partly nonpriority. For example, in
□ Other. Describe:
                        ____________________________________             □
                                                                         ✔ No
                                                                                                                                          some categories, the law limits the
                                                                                                                                          amount entitled to priority.
Basis
i     for perfection:                                                    □ Yes. Check one:                                                Amount entitled to priority
                          _____________________________________
Attach redacted copies of documents, if any, that show evidence of
                                                                         □   Domestic support obligations (including alimony and          $_____________________
perfection of security interest (for example, a mortgage, lien,          child support) under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
certificate of title, financing statement, or other document that        □ Up to $3,025* of deposits toward purchase, lease, or           $_____________________
shows the lien has been filed or recorded.)                              rental of property or services for personal, family, or
Value of property:                        $_____________________         household use. 11 U.S.C. § 507(a)(7).

Amount of the claim that is secured:      $_____________________
                                                                         □ Wages, salaries, or commissions (up to $13,650*)               $_____________________
                                                                         earned within 180 days before the bankruptcy petition is
Amount of the claim that is unsecured: $_____________________            filed or the debtor’s business ends, whichever is earlier.
(The sum of the secured and unsecured amounts should match the           11 U.S.C. § 507(a)(4).                                           $_____________________
amount in line 7.)                                                       □ Taxes or penalties owed to governmental units.
                                                                         11 U.S.C. § 507(a)(8).
Amount necessary to cure any                                                                                                              $_____________________
default as of the date of the petition: $_____________________           □ Contributions to an employee benefit plan. 11 U.S.C. §
                                                                         507(a)(5).
Annual Interest Rate (when case was filed)       ______________%                                                                          $_____________________
                                                                         □ Other. Specify subsection of 11 U.S.C. § 507 (a)
                                               □ Fixed □ Variable        (___________) that applies.
                                                                         * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on
                                                                         or after the date of adjustment.


13. Does this claim qualify as an Administrative Expense under 11 U.S.C. § 503(b)(9)?
□
✔ No
□ Yes. Amount that qualifies as an Administrative Expense under 11 U.S.C. § 503(b)(9): $_____________________________




                                                                                      Page 2 of 3
Part 3:       Case
           Sign Below2:19-bk-24804-VZ                    Doc 728 Filed 05/08/20 Entered 05/08/20 17:09:45                                             Desc
                            Check the appropriate box:
                                                          Main Document    Page 7 of 18
The person completing
this proof of claim must    □
                            ✔ I am the creditor.
sign and date it. FRBP
9011(b).
                            □ I am the creditor’s attorney or authorized agent.
                            □ I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim      □ I am a guarantor, surety, endorser, or other co-debtor. Bankruptcy Rule 3005.
electronically, FRBP
5005(a)(2) authorizes       I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the amount of the claim,
courts to establish local   the creditor gave the debtor credit for any payments received toward the debt.
rules specifying what a     I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and correct.
signature is.
                            I declare under penalty of perjury that the foregoing is true and correct.
A person who files a
fraudulent claim could         DONGDONG PAN                                                                   01/15/2020 19:26:10
                             _____________________________________
                            ____________________________________________________________                     __________________________________
be fined up to $500,000,
                            Signature                                                                       Date
imprisoned for up to 5
years, or both. 18 U.S.C.   Provide the name and contact information of the person completing and signing this claim:
§§ 152, 157, and 3571.
                                      DONGDONG PAN
                            Name      ______________________________________________________________________________________________
                                    FLOOR 29, BLOCK T1
                            Address _____________________________________________________________________________________________
                                      POLY INTERNATIONAL PLAZA
                                      _____________________________________________________________________________________________
                                      DA WANG JING BUSINESS ZONE
                                      _____________________________________________________________________________________________
                                      CHAO YANG DISTRICT
                            City      _____________________________________________________________________________________________
                                      BJ                                                    100102
                            State     ________________________________________________ Zip _________________________________________
                                                        CHINA
                            Country (in international) _______________________________________________________________________________
                                      008613672155721
                            Phone     _____________________________________________________________________________________________
                                       lovepanda360@163.com
                            Email     _____________________________________________________________________________________________




                                                                                 Page 3 of 3
       Case 2:19-bk-24804-VZ          Doc 728 Filed 05/08/20 Entered 05/08/20 17:09:45                      Desc
                                       Main Document    Page 8 of 18


                                       Certifi cate of Enforcement
                                                   (20 | I ) Jing   F   ang Zheng Zhi Xing Zheng Zi No.    0084   3




     Applicmtt Zttiang ZhOngtai chuangzhan Enterprise Management Co.,Ltd。 ,domicilα Room 130,
     Building l,No。 328,Guangyuan Road,Huzhou City,lcgal representat市 e:Qiu xia● ian.

     Attomey:Bi Mengyang,female,bo■ lon

     Respondent:BcJing Dongfang Cheyun lnfo.1.lation Technology Co。 ,Ltd.,domicile:Room 1507,
                                                                                                                  e:
     Floor 12,Building 3,No。 105,Yaaia/yuan Road,Chaoyang District,BeJing,legal representat市

     Peng Gang。                                                     .
     Respondent:Letv Holdings(Beling)CO・ ,Ltd.,domicile:Room l102,Floor 10,Building 3,No.105,
     Yιttiayuan    Road,Chaoyang Disttict,BeJing,legd representative:Wu Meng.

     Respondent:Jia Yueting,Inale,born on                                                                    .

     Respondent:Gan Wei,fernale,bom on




     On July ll,2017,the Applicant Zhaiang Zhongtd Chuangzhan Enterprise Management Co.,Ltd.
     requestedBeuing FangzhengNotary Public Offlce(̀̀thC Offlce")to isSuc a certiicate ofenforcement

     with respect to the enforceable E″ rrが たグZο α″Cο ″ルαε          θ″θ″″ッ Иgr● θ ι″ わ E4″ だたグ
                                                          ′and S2夕 ρ′

     zο α″Cら れ″αε′signed by the Applicant with the Respondent Be」             ing Dongfang Cheyun lnfoll.lation

                                                            r″ Pα ″ν ι物′
     Technology Co。 ,Ltd.and the enforceable Cν α″α たθο″ r物 ′          ′                       グノb′4′ α″グ Sθ νθrα ′
                                                                                          'た
     ZJα b′ ′
            り    signed by the Applicant with each ofthe Respondents Letv Holdings(BeJing)CO。 ,Ltdっ Jia

     Yueting and Gan Wei。 ¨
r｀

                          ・ ・The Applicant also sublnitted to the Offlce the followlng supporting

     mate五als:the Applicant's business license,a power of attomey,an ttplication for issuance of

     certincate of enforcement,special business vouchers of Bank of Naゴ                 ing O「 Oucher l reads:

     Transaction Time:November 14,201616:15:23;Nalne Of Recei宙 ng Account:Betting DonЁ fang
                                                                                                                           藩爆狼

     Cheyun lnfollllation Technology Co.,Ltd.; Loan Amount: 400000000.00; and Voucher 2 reads:
     Transaction Time:November 28,201620:41:09;Nalne of Recei宙 ng Accolmt BeJing Dongfang
      Cheyun lnformation Technology Co.,Ltd.;Loan Amount:1000000000。 00)and nOtarial certiflcates
      ofenforceability ofthe above… mentioned docllments.

      It iS fOund through investigation that:Zhaiang Zhongtai Chuangzhan Enterprise Management Co。                     ,




      Ltd。   ,Betting Do■ gfang Cheyun lnfo.1.lation Technology Co。 ,Ltd.and Beling BrrmCh OfBank of
      Naniing Signed the E     ″νsた グ五Oα     Cο                θ ″ ″ッ Иダ θθ θ″′わ E″ ″がたグ Zο α″
                                                  ″αε′and Szη ρ′
  Case 2:19-bk-24804-VZ            Doc 728 Filed 05/08/20 Entered 05/08/20 17:09:45                  Desc
                                    Main Document    Page 9 of 18

Contract on November 3, November 7, and November 14,2016 respectively, and each of Letv
Holdings (Beijing) Co., Ltd., Jia Yueting and Jia Yueting as Gan Wei's agent signed the Guarantee

on Third-Party Unlimited Joint and Several Liability on Novemb er 3 ,2016. " " " The above contracts

have been notarized and determined enforceable by the Office.          """According to the       contract,

ZhejiangZhonglaiChuangzhan Enterprise Management Co., Ltd. entrusts Beijing Branch of Bank              of
Nanjing to grant a loan of RMBl.4 billion to Beijing Dongfang Cheyun Information Technology Co.,
Ltd.; the term of the loan is from November 14, 2016 to November 14,2018, commencing from the
date when the loan is actually granted; the above term of the loan shall remain the same and the
maturity date shall be adjusted accordingly; the rate shall be fixed as 8o/o pu annum; Letv Holdings
(Beijing) Co., Ltd., Jia Yueting and Gan Wei voluntarily guarantee to bear unlimited joint and several

liability withZhejiangZhonglai Chuangzhan Enterprise Managelnent Co., Ltd.; """According to
the said contract,   if Beijing Dongfang   Cheyun Information Technology Co., Ltd. fails to repay the
principal, interest, compound interest, default interest and liquidated damages under the contract in
fulI and in a timely manner    as agreed, both   ZhejiangZhonglu Chuangzhan Enterprise Management
Co., Ltd. and Beijing Branch of Bank of Nanjing are entitled to apply to Beijing Fangzheng Notary
Public Office for a certificate of enforcement and then apply to a competent people's court for
enforcement (including but not limited to collateral) by presenting the certificate of enforcement and
the notarial certificate of the contract. The Guarantors are willing to notarize and make enforceable
the guarantee.   If Beijing Dongfang    Cheyun Information Technology Co., Ltd. fails to perform its
obligations under the Entrusted Loan Contract, the Guarantors           will   accept the issuance   of   a

certificate of enforcement by the notary public office and the enforcement by the people's court and

waive the right to defend against such enforcement.     """
Many assets of Mr. Jia Yueting, one of the Guarantors of the loan, still remain frozen up to now.
According to the (2017) Hu Ming Chu No.19 Civil Ruling issued by Shanghai High People's Court,
the assets valued RMB 1.23658443407 billion of the three Guarantors of the loan Jia Yueting, Gan
Wei and Letv Holdings (Beijing) Co., Ltd. were ordered to be frozen; and on July 4,2Ol7,the Board
of Directors of Leshi Internet Information & Technology Corp., Beijing (a listed company, stock
code: 300104) publishedthe Notice of Leshi Internet Information     & Technologt Corp., Beijing on the
Freeze of Partial Shares of Controlling Shareholders, which confirmed that the shares held by Mr.
Jia Yueting had been frozen; and so far, no inforryation about the          lift of such   freeze has been

found.   """
According to the evidences submitted by the Parties, the Office holds that, Parag raph 4,Article 8        of
the Guarantee on     Third-Party Unlimited Joint and Several Liabilify specifies that, "Party B (Zhejiang
Zhongju Chuangzhan Enterprise Management Co., Ltd.)                  will   check whether any major
     Case 2:19-bk-24804-VZ          Doc 728 Filed 05/08/20 Entered 05/08/20 17:09:45                    Desc
                                     Main Document    Page 10 of 18

circumstances occur to Party     A (the Company) and the guaranteed entity that may affect their ability
to perform the payment obligations hereunder, including but not limited to major adverse changes in
operation and major lawsuits, on a monthly basis, and           if any of such circumstances occurs, Party B
(ZhqiangZhonglai Chuangzhan Enterprise Management Co., Ltd.) shall have the right to accelerate
the maturity date of its creditors' rights"; Paragraph 6 specifies that, "Party B (Zhejiang Zhonglai
Chuangzhan Enterprise Management Co., Ltd.) has the right                   to   investigate the lawsuits and
enforcement against Party A (the Company) and the guaranteed entity, and              if any major anomaly is
found, Party B (Zhejiang Zhonglai Chuangzhan Enterprise Management Co., Ltd.) shall have the
right to accelerate the maturity date of its creditors' rights"; Clause 3, Article 10 of the Entrusted
Loan Contracl specifies that "Any of the following shall be deemed as a breach", and Paragraph 5
specifies oowhere Party C's Guarantor violates any agreement under the Guarantee Contract or
commits any other breaches under the Guarantee Contract"; Paragraph 4, Clause 4 of Article                13

specifies that "During the term of the loan,    if any major circumstances occur to Party C (the Company)
and its Guarantor that may affect their ability to perform the payment obligations hereunder,
including but not limited to major adverse changes               in   operation and major lawsuits, Party A
(ZhejiangZhonglai Chuangzhan Enterprise Management Co., Ltd.) and Party B (Beijing Branch of
Bank of Nanjing) shall have the right to accelerate the loan hereunder. !?......

Now at the request of ZhejiangZhonglu Chuangzhan Enterprise Management Co., Ltd., the Office
hereby issues this Certificate of Enforcement in accordance with Article 238 of the Civil Procedure
Latv of the People's Republic of China and Article 37 of the Notarization Law of the People's
Republiaof China as well as the agreements between the Applicant and the Respondents. Zhejiang
Zhonglai Chuangzhan Enterprise Management Co., Ltd. may apply to a competent people's court for

enforcement by presenting this Certificate.... ...

The Respondents: Beijing Dongfang Cheyun Information Technology Co., Ltd., Letv Holdings
(Beijing) Co., Ltd., Jia Yueting and Gan Wei......

Subjects of enforcement:

l.    Principal: the remaining principal of RMB1.4 billion;

2.    Interest: the interest of RMB31

      based on the
                                         1111   1.1 1   payable but unpaid during the loan term (calculated
                     principal of RMB I .4 billion and the;interest rate of \Yo per annum as agreed in the
                                                                                                                冬
      loan contract for the period from July 1,2017 to July 10,2017,10 days in total);

3.    Liquidated damages: the payment of liquidated damages (the calculation is subject to Paragraph
      5, Clause 4, Article 13 of the Entrusted Loan Contract and Article 1 of the Supplementary
      Agreement to Entrusted Loan Contract; but as the liquidated damages agreed is too high,
   Case 2:19-bk-24804-VZ            Doc 728 Filed 05/08/20 Entered 05/08/20 17:09:45                      Desc
                                     Main Document    Page 11 of 18

     ZhqiangZhonglai Chuangzhan Enterprise Management Co., Ltd. automatically adjusts the same
     to the amount calculated based on the annual rute of 24Yo and the principal of RMB 1.4 billion for

     the period from July   ll,2017    to the date of actual payment);

4.   All   expenses incurred inrealizingcreditors' rights: payment of all expenses incurred in realizing

     creditors' rights as agreed in the contract, including the notarial fees of RMB140,000 already
     incurred during the issuance of certificate of enforcement and relevant postage of RMB193.

Scope of enforcement:

1.   Beijing Dongfang Cheyun Information Technology Co., Ltd. as the Borrower, provides all
     properties under its name as enforceable properties;

2.   Letv Holdings (Beijing) Co., Ltd., Jia Yueting and Gan Wei          as   joint Guarantors,   guarantee to

bear unlimited   joint and several liability for the loan; ......

The term of enforcement applied is two years, commencing from the date when the certificate                 of
enforcement is issued. The suspension and intemrption of the time limit for the enforcement applied
shall be subject to provisions      of applicable laws regarding suspension and intemrption of the
prescribed period for litigation.

                            Beijing Fangzheng Notary Public Offrce of the People's Republic of China

                                                                              Notary: Zhang Rui (signature)

                                                                                                  Iuly 26,2017

                                                           t3eiling liaruzheng Notarl, Priblic Olfice (seal)




                                                                                                                 ＼鶯ダ



                                                             木
Case 2:19-bk-24804-VZ      Doc 728 Filed 05/08/20 Entered 05/08/20 17:09:45                    Desc
                            Main Document    Page 12 of 18




                           The Rider of the Proof of Claim

    I   Basic information of the Entrusted Loan Contract

    Zhejiang Zhongtai Chuangzhan Enterprise Management Co., Ltd., Beijing Dongfang
    Cheyun Information Technology Co., Ltd. and Beijing Branch of Bank of Nanjing
    signed the Entrusted Loan Contract and Supplementary Agreement to Entrusted Loan
    Contract on November, 2016.

    According to the contract, Zhejiang Zhongtai Chuangzhan Enterprise Management Co.,
    Ltd. entrusts Beijing Branch of Bank of Nanjing to grant a loan of RMB1.4 billion to
    Beijing Dongfang Cheyun Information Technology Co., Ltd.; the term of the loan is
    from November 14, 2016 to November 14, 2018, commencing from the date when the
    loan is actually granted; the above term of the loan shall remain the same and the
    maturity date shall be adjusted accordingly; the rate shall be fixed as 8% per annum.

    II Basic information of the Guarantee on Third-Party Unlimited Joint and Several
        Liability

    Zhejiang Zhongtai Chuangzhan Enterprise Management Co., Ltd. entrusted Beijing
    Branch of Bank of Nanjing to grant a loan of RMB1.4 billion to Beijing Dongfang
    Cheyun Information Technology Co., Ltd.; the term of the loan is from November 14,
    2016 to November 14, 2018, commencing from the date when the loan is actually
    granted; the above term of the loan shall remain the same and the maturity date shall be
    adjusted accordingly; the rate shall be fixed as 8% per annum.

    By signing the Guarantee on Third-Party Unlimited Joint and Several Liability on
    November 3, 2016, Jia Yueting and his wife Gan Wei (with other guarantors) voluntarily
    guarantee to bear unlimited joint and several liability with Zhejiang Zhongtai
    Chuangzhan Enterprise Management Co., Ltd.

    On November 14, 2016, Beijing Dongfang Cheyun Information Technology Co., Ltd.;
    received loan RMB 400,000,000.00; and on November 28, 2016, Beijing Dongfang

                                               1
Case 2:19-bk-24804-VZ              Doc 728 Filed 05/08/20 Entered 05/08/20 17:09:45                 Desc
                                    Main Document    Page 13 of 18



    Cheyun Information Technology Co., Ltd. received loan RMB 1,000,000,000.00.

    III The Defaults Under the Loan Contract

    Paragraph 4, Article 8 of the Guarantee on Third-Party Unlimited Joint and Several
    Liability specifies that, “Party B (Zhejiang Zhongtai Chuangzhan Enterprise
    Management Co., Ltd.) will check, on a monthly basis, whether any major
    circumstances occur to Party A (the Company1) and the guarantors that may affect their
    ability to perform the payment obligations hereunder, including but not limited to major
    adverse changes in operation and major lawsuits, and if any of such circumstances
    occurs, Party B (Zhejiang Zhongtai Chuangzhan Enterprise Management Co., Ltd.)
    shall have the right to accelerate the maturity date of its creditors’ rights”; Paragraph 6
    specifies that, “Party B (Zhejiang Zhongtai Chuangzhan Enterprise Management Co.,
    Ltd.) has the right to investigate the lawsuits and enforcement against Party A (the
    Company2) and the guarantors, and if any major anomaly is found, Party B (Zhejiang
    Zhongtai Chuangzhan Enterprise Management Co., Ltd.) shall have the right to
    accelerate the maturity date of its creditors’ rights”; Clause 3, Article 10 of the Entrusted
    Loan Contract specifies that “Any of the following shall be deemed as a breach”, and
    Paragraph 5 specifies “where Party C’s Guarantor violates any agreement under the
    Guarantee Contract or commits any other breaches under the Guarantee Contract”;
    Paragraph 4, Clause 4 of Article 13 specifies that “During the term of the loan, if any
    major circumstances occur to Party C (the Company3) and its Guarantor that may affect
    their ability to perform the payment obligations hereunder, including but not limited to
    major adverse changes in operation and major lawsuits, Party A (Zhejiang Zhongtai
    Chuangzhan Enterprise Management Co., Ltd.) and Party B (Beijing Branch of Bank
    of Nanjing) shall have the right to accelerate the loan hereunder. ”

    According to the above provisions, Zhejiang Zhongtai Chuangzhan Enterprise
    Management Co., Ltd announced that its creditors’ rights became mature on July 10,


    1
        i.e. Beijing Dongfang Cheyun Information Technology Co., Ltd.
    2
        i.e. Beijing Dongfang Cheyun Information Technology Co., Ltd.
    3
        i.e. Beijing Dongfang Cheyun Information Technology Co., Ltd.
                                                           2
Case 2:19-bk-24804-VZ       Doc 728 Filed 05/08/20 Entered 05/08/20 17:09:45                    Desc
                             Main Document    Page 14 of 18



    2017 based on the following facts happened before July 10, 2017:

    Many assets of Jia Yueting were frozen. According to the (2017) Hu Ming Chu No.19
    Civil Ruling issued by Shanghai High People’s Court, the assets valued collectively as
    RMB 1.23658443407 billion of the three Guarantors ( i.e. Jia Yueting, Gan Wei and
    Letv Holdings (Beijing) Co., Ltd.) of the loan were ordered to be frozen. And on July
    4, 2017, the Board of Directors of Leshi Internet Information & Technology Corp.,
    Beijing (a listed company, stock code: 300104) published the Notice of Leshi Internet
    Information & Technology Corp., Beijing on the Freeze of Partial Shares of Controlling
    Shareholders, which confirmed that the shares held by Mr. Jia Yueting had been frozen;
    and so far, no information about the lift of such freeze had been found.

    IV The Entry of the Certificate of Enforcement by the Beijing Fangzheng Notary
         Public Office

    Given the defaults under the Entrusted Loan Contract, on July 11, 2017, Zhejiang
    Zhongtai Chuangzhan Enterprise Management Co., Ltd. requested Beijing Fangzheng
    Notary Public Office (“the Office”) to issue a certificate of enforcement against Beijing
    Dongfang Cheyun Information Technology Co., Ltd, Jia Yueting, Gan Wei and other
    guarantors, with respect to the enforceable Entrusted Loan Contract and Supplementary
    Agreement to Entrusted Loan Contract.

    At the request of Zhejiang Zhongtai Chuangzhan Enterprise Management Co., Ltd., the
    Office, after investigation, issued the Certificate of Enforcement in accordance with
    Article 238 of the Civil Procedure Law of the People’s Republic of China , Article 37
    of the Notarization Law of the People’s Republic of China and the aforementioned
    agreements. Zhejiang Zhongtai Chuangzhan Enterprise Management Co., Ltd. may
    apply to a competent people’s court for enforcement by presenting the certificate of
    enforcement.

    V    Statement of the Amount of the Claim

    The amount of the claim consists of:

    1.   Principal: the remaining principal of RMB1.4 billion;

                                               3
Case 2:19-bk-24804-VZ             Doc 728 Filed 05/08/20 Entered 05/08/20 17:09:45                                    Desc
                                   Main Document    Page 15 of 18



    2.   Interest: the interest of RMB3,111,111.11 (calculated based on the principal of
    RMB1.4 billion and the interest rate of 8% per annum as agreed in the Entrusted Loan
    Contract for the period from July 1, 2017 to July 10, 2017, 10 days in total);

    3.   Liquidated damages: the payment of liquidated damages of RMB770,933,333
    (calculated based on the principal of RMB1.4 billion and the annual rate of 24%4 for
    the period from July 11, 2017 to October 14, 2019);

    4.   All expenses incurred in realizing creditors’ rights: payment of all expenses
    incurred in realizing creditors’ rights as agreed in the contract, including the notarial
    fees of RMB140,000 already incurred during the issuance of certificate of enforcement
    and relevant postage of RMB193.

    The total amount of the claim is RMB2,174,184,637 or $307,413,875.857. The
    exchange rate applied is $1=RMB7.0725, which was posted by State Administration of
    Foreign Exchange of PRC on the petition date, October 14, 2019.5




    4
       See Certificate of Enforcement. According to the Paragraph 5, Clause 4, Article 13 of the Entrusted Loan
    Contract and Article 1 of the Supplementary Agreement to Entrusted Loan Contract, the liquidated damages agreed
    is too high, Zhejiang Zhongtai Chuangzhan Enterprise Management Co., Ltd. automatically adjusts the same to the
    amount calculated based on the annual rate of 24% and the principal of RMB1.4 billion for the period from July
    11, 2017 to the date of actual payment.
    5
       See http://www.safe.gov.cn/safe/rmbhlzjj/index.html, State Administration of Foreign Exchange of PRC.
                                                             4
Case 2:19-bk-24804-VZ           Doc 728 Filed 05/08/20 Entered 05/08/20 17:09:45            Desc
                                 Main Document    Page 16 of 18


 1                                  PROOF OF SERVICE OF DOCUMENT
 2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is: Fox Rothschild LLP, 1980 Festival Plaza Drive, Suite 700, Las Vegas, NV 89135.
 3
     A true and correct copy of the foregoing document entitled (specify):   AMENDED DECLARATION OF
 4    DONGDONG PAN IN SUPPORT OF OBJECTION OF ZHEJIANG ZHONGTAI
      CHUANGZHAN ENTERPRISE MANAGEMENT CO., LTD. TO CONFIRMATION
 5    OF DEBTOR’S THIRD AMENDED PLAN OF REORGANIZATION
 6   will be served or was served (a) on the judge in chambers in the form and manner required by LBR
     5005-2(d); and (b) in the manner stated below:
 7
 8   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
     Pursuant to controlling General Orders and LBR, the foregoing document will be served by the court
 9   via NEF and hyperlink to the document. On May 8, 2020, I checked the CM/ECF docket for this
     bankruptcy case or adversary proceeding and determined that the following persons are on the
10   Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
11       •   Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
         •   Jerrold L Bregman ecf@bg.law, jbregman@bg.law
12       •   Jeffrey W Dulberg jdulberg@pszjlaw.com
         •   Lei Lei Wang Ekvall lekvall@swelawfirm.com,
13           lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
         •   Stephen D Finestone sfinestone@fhlawllp.com
14       •   Richard H Golubow rgolubow@wghlawyers.com,
             pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
15       •   Jared T. Green , spappa@svglaw.com
         •   Robbin L. Itkin robbin.itkin@dlapiper.com, cheryleigh.bullock@dlapiper.com;robbin-itkin-
16           6765@ecf.pacerpro.com
         •   Ben H Logan blogan@omm.com
17
         •   Robert S Marticello Rmarticello@swelawfirm.com,
18           gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
         •   David W. Meadows david@davidwmeadowslaw.com
19       •   Kevin Meek kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
         •   John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
20       •   Kelly L Morrison kelly.l.morrison@usdoj.gov
         •   Matthew J Olson olson.matthew@dorsey.com, stell.laura@dorsey.com
21       •   Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
         •   Diana M Perez , diana-perez-7352@ecf.pacerpro.com
22       •   Christopher E Prince cprince@lesnickprince.com,
             jmack@lesnickprince.com;cprince@ecf.courtdrive.com
23       •   Victor A Sahn vsahn@sulmeyerlaw.com,
             pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sul
24           meyerlaw.com;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
         •   Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
25       •   Benjamin Taylor btaylor@taylorlawfirmpc.com
         •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
26       •   Ryan A Witthans rwitthans@fhlawllp.com
         •   Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
27
         •   Claire K Wu ckwu@sulmeyerlaw.com,
28           mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com



     Active\110313476
Case 2:19-bk-24804-VZ             Doc 728 Filed 05/08/20 Entered 05/08/20 17:09:45                 Desc
                                   Main Document    Page 17 of 18


 1       •   Emily Young pacerteam@gardencitygroup.com,
             rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
 2       •   David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com

 3   2. SERVED BY UNITED STATES MAIL:
     On May 11, 2020, I served the following persons and/or entities at the last known addresses in this
 4
     bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
 5   envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the
     judge here constitutes a declaration that mailing to the judge will be completed no later than 24
 6   hours after the document is filed.
 7                      Pachulski Stang Ziehl & Jones LLP
                        Attn: Richard M. Pachulski, Esq.
 8                      Jeffrey W. Dulberg, Esq.
                        Malhar S. Pagay, Esq.
 9
                        10100 Santa Monica Blvd., 13th Floor
10                      Los Angeles, CA 90067
                        Counsel for the Debtor
11
                        O’Melveny & Myers LLP
12                      Attn: Suzzanne Uhland, Esq.
                        Diana M. Perez, Esq.);
13
                        Times Square Tower, 7 Times Square,
14                      New York, NY 10036
                        Special counsel for the Debtor
15
                        Lowenstein Sandler LLP
16                      Attn: Jeffrey D. Prol, Esq.
                        Andrew D. Behlmann, Esq.
17
                        Jeremy D. Merkin, Esq
18                      One Lowenstein Drive
                        Roseland, NJ 07068
19
                        Polsinelli
20                      Attn: Randye B. Soref, Esq.
21                      2049 Century Park East, 29th floor
                        Los Angeles, CA 90067
22                      Counsel to the Creditors’ Committee

23                      Office of the United States Trustee
                        for the Central District of California
24                      Attn: Kelly L. Morrison, Esq.
25                      915 Wilshire Blvd., Suite. 1850
                        Los Angeles, California 90017
26
27                                                               ☐Service information continued on attached page

28

                                                            2
     Active\110313476
Case 2:19-bk-24804-VZ         Doc 728 Filed 05/08/20 Entered 05/08/20 17:09:45                Desc
                               Main Document    Page 18 of 18


 1   3. SERVED BY OVERNIGHT MAIL: Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on May
     11, 2020, I served the following persons and/or entities by personal delivery, overnight mail service,
 2   or (for those who consented in writing to such service method), by facsimile transmission and/or
 3   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or
     overnight mail to, the judge will be completed no later than 24 hours after the document is filed.
 4
             The Honorable Vincent P. Zurzolo
 5           U.S. Bankruptcy Court
             Roybal Federal Building
 6           255 E. Temple Street, Suite 1382
             Los Angeles, CA 90012
 7
 8   I declare under penalty of perjury under the laws of the United States that the foregoing is true and
     correct.
 9
     May 8, 2019         Patricia M. Chlum                      /s/Patricia M. Chlum
10
     Date                Printed Name                           Signature
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       3
     Active\110313476
